Citation Nr: 0407840	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  03-23 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES


1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits. 

3.  Basic legal entitlement to VA death pension benefits.  


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel



INTRODUCTION

The appellant is the widow of the veteran, who had recognized 
guerilla service from February 5, 1945 to March 25, 1945.  He 
died in May 1991 at the age of 70.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a March 
2003 rating decision of the Department of Veterans Affairs 
(VA) Manila Regional Office (RO).  


FINDINGS OF FACT

1.  "Sepsis, probably secondary to pneumonia" was certified 
as the immediate cause of the veteran's death, with 
cerebrovascular accident (CVA), old and recent probable 
thrombosis of the right middle cerebral artery as antecedent 
causes, and hypertensive arteriosclerotic cardiovascular 
disease (HACVD) with lateral wall ischemia as an underlying 
cause.  

2.  Cardiovascular or cerebrovascular disease was not 
manifested in service; cardiovascular disease was not 
manifested in the first postservice year; and the veteran's 
death-causing disease is not shown to have been related to 
service.  

3.  Service connection has not been established for any 
disability, and service connected disability is not shown to 
have materially contributed to cause the veteran's death.  

4.  The appellant's claim for accrued benefits was not filed 
within one year of the veteran's death; the veteran did not 
have a claim pending with VA when he died. 

5.  It is certified that the veteran's only recognized 
military service was Recognized Guerrilla service from 
February 5, 1945 to March 25, 1945; it is also certified that 
he was not a POW.  
CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.312 (2003).  

2.  The basic legal criteria for establishing entitlement to 
accrued benefits are not met.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2003).  

3.  The appellant is ineligible for VA death pension 
benefits, as the veteran did not have qualifying service for 
such benefits.  38 U.S.C.A. §§ 101, 107, 1541 (West 2002); 
38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case, at least in part.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding notice 
requirements under the VCAA.  

VA has fully complied with the mandates of the VCAA.  The 
claim was considered on the merits and the appellant was 
provided a copy of the decision denying her claim.  The RO 
provided the appellant notification of the VCAA in February 
2003.  By this correspondence and the May 2003 Statement of 
the Case (SOC), she was advised of the controlling law and 
regulations, and informed what evidence was of record and 
what evidence was needed to establish entitlement to the 
benefit sought.  Furthermore, the February 2003 letter 
included notification of the changes in duty to assist 
resulting from the VCAA, and provided specific notice 
concerning the appellant's and VA's respective 
responsibilities in development of evidence.  While the VCAA 
letter advised her to submit additional evidence within 30 
days, it went on to inform her that evidence received within 
a year would be considered.  In fact, everything received to 
date has been considered.  By correspondence in September 
2003, the appellant indicated that she had no additional 
evidence to submit, that she had already provided all the 
evidence she had pertaining to her appeal, and that she 
wished her appeal be sent to the Board for review as soon as 
possible.  

The record includes service medical records, VA hospital 
treatment records, a certified copy of the veteran's death 
certificate, lay statements from the veteran's fellow 
guerillas, and a United States service department 
verification of service.  There is no indication that any 
pertinent evidence remains outstanding.  All notice and duty 
to assist requirements are met.  The appellant is not 
prejudiced by the Board's proceeding with a merits review at 
this point. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

Factual Background

It is certified that the veteran was not a prisoner of war.  
During his lifetime he had not established service connection 
for any disability.  His death certificate lists "sepsis, 
probably secondary to pneumonia" as the immediate cause of 
death, with "cerebrovascular accident (CVA), old and recent 
probable thrombosis of the right middle cerebral artery" as 
the antecedent cause, and "hypertensive arteriosclerotic 
cardiovascular disease (HACVD) with lateral wall ischemia" 
as an underlying cause.  

No service medical records are available.  In an affidavit 
for Philippine Army personnel signed by the veteran in April 
1947 (about two years after service), he indicated he had no 
wounds or illnesses during service.  A Report of Physical 
Examination conducted at the time reveals that the veteran's 
heart was normal.  No pertinent abnormalities were noted 

Lay statements from the fellow guerillas, E.P. and G.C., 
received in July 1965 (submitted in support of an 
unsuccessful claim for service connection filed by the 
veteran in June 1965), contend that he suffered from a 
stomach ulcer, hypertension, and rheumatic pains in his 
knees, ankles, and lumbar spine region during the war and 
thereafter.  

In August 1965 the United States service department certified 
that the veteran's only recognized military service was with 
the Recognized Guerillas from February 5, 1945 to March 25, 
1945; it was certified that he was not a POW.  

Records of VA hospital treatment dating from March 1991 until 
the veteran's death in May 1991 reflect treatment for 
cerebrovascular accident, hypertensive arteriosclerotic 
cardiovascular disease, chronic obstructive pulmonary disease 
(COPD), stress gastritis, pneumonia, and decubitis ulcer with 
secondary infection.  

Additional lay statements from fellow guerillas M.V. and 
A.T., received in June 2003, assert that during the war the 
veteran suffered from an ulcer, hypertension, pulmonary 
disease, malaria, beriberi, and dysentery.  

Analysis

Service Connection for Cause of Death

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110;  
38 C.F.R. § 3.303.  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  

Pertinent case law provides, however, that 38 U.S.C.A. 
§ 1154(b) does not create a presumption of service connection 
for a combat veteran's alleged disability, and that the 
appellant is required to meet the evidentiary burden as to 
service connection, such as whether there is a current 
disability or whether there is a nexus to service, both of 
which require competent medical evidence.  See Collette v. 
Brown, 82 F.3d 389, 392 (1996).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

As noted above, the veteran stated in an April 1947 (post-
service) processing affidavit that he suffered no wounds or 
illnesses during his period of recognized service; physical 
examination at that time revealed normal findings for all 
pertinent systems.  The record contains statements from four 
of the veteran comrades in the Recognized Guerilla, asserting 
that he suffered, among other maladies, hypertension, 
pulmonary disease, and beriberi during service and 
afterwards, and the appellant asserts (in her Form-9) that 
the veteran's death-causing illness was related to his 
military service.  These statements conflict with statements 
by the veteran in 1947, and with the report of physical 
examination at the time.  As the 1947 evidence is much more 
contemporaneous, it has substantially greater probative 
value.  Furthermore, as the appellant and the veteran's 
fellow guerillas are laypersons, their statements lack 
probative value in this matter.  The Court has held that 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993);  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

No competent (medical) evidence has been provided 
demonstrating any relationship between the death-causing 
disorder(s) and the veteran's recognized active service.  As 
noted above, he was not a POW, and any presumptions afforded 
where the veteran was a POW do not apply.  38 C.F.R. 
§ 3.309(c).  Likewise, he did not have 90 days of wartime 
service, and the presumptions for chronic diseases under 
38 U.S.C.A. § 1112; 38 C.F.R. § 3.307 do not apply.  

Service connection has not been established for any 
disability.  The veteran's death-causing cardiovascular-
cerebrovascular disease was not manifested in service or for 
many years thereafter, and is not shown by any competent 
evidence to have been related to service.  There is 
absolutely no basis for establishing service connection for 
any disability implicated in the veteran's death, and no 
basis for a finding that a service connected disability 
caused or contributed to cause his death.  Therefore, service 
connection for the cause of the veteran's death must be 
denied.

Accrued Benefits Claim

VA law provides that, upon the death of an individual 
receiving benefit payments, certain persons shall be paid 
periodic monetary benefits to which that individual was 
entitled at the time of death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid for a period not to exceed 2 years 
prior to the last date of entitlement.  See 38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000(a).  

Application for accrued benefits must be filed within one 
year after the date of death of the veteran.  38 U.S.C.A. 
§ 5121(c); 38 C.F.R. § 3.1000(c); see Zevalkink v. Brown, 102 
F.3d 1242 (Fed. Cir. 1996) (noting that an accrued benefits 
claim is derivative of the veteran's claim).  There is no 
basis for an accrued benefits claim unless the individual 
from whom the accrued benefits claim derives (i.e., in the 
preset case, the veteran) had a claim for VA benefits pending 
at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 
(Fed. Cir. 1998).

The evidence shows the veteran died in May 1991, and that the 
appellant's accrued benefits claim was received in January 
2003.  There is no evidence indicating she submitted a claim 
within one year of the veteran's death, nor does she assert 
that any such claim was filed.  Furthermore, the veteran did 
not have a pending claim with VA when he died.  He was denied 
service connection in November 1966; the decision was not 
appealed and is final, i.e., no longer pending.  Therefore, 
the threshold legal criteria for establishing entitlement to 
accrued benefits are not met, and the appeal must be denied.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(c).



Nonservice-Connected Death Pension Benefits

VA law provides that nonservice-connected death pension 
benefits shall be paid to the surviving spouse of a veteran 
of a period of war who meets established service 
requirements.  38 U.S.C.A. § 1541.  Service before July 1, 
1946, in the organized military forces of the Government of 
the Commonwealth of the Philippines, while such forces were 
in the service of the Armed Forces of the United States 
pursuant to the military order of the President dated July 
26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States, is not deemed to have been active military, 
naval or air service for the purpose of granting nonservice-
connected death pension benefits to a deceased veteran's 
spouse.  Recognized guerilla service is included for 
compensation, dependency and indemnity compensation, and 
burial allowance, but not for pension.  38 U.S.C.A. § 107; 
38 C.F.R. § 3.40.  

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Service department findings are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  

Service department reports establish that the veteran's only 
recognized service was recognized guerilla service from 
February 5, 1945 to March 25, 1945.  Such service is not 
qualifying for nonservice-connected death pension benefits.  
The appellant has provided no further evidence that would 
warrant a request for re-certification from the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).  Since the law is dispositive of this issue, the 
appellant's claim must be denied because of the absence of 
legal merit or entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to accrued benefits is denied.  

Basic legal entitlement to VA death pension benefits is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



